Case 0:21-mj-06163-PMH Document 6-1 Entered on FLSD Docket 03/25/2021 Page 1 of 3




                                                                         GOVERNMENT
                                                                           EXHIBIT
                                                                              1
                                                                        CR-21-6163-HUNT
Case 0:21-mj-06163-PMH Document 6-1 Entered on FLSD Docket 03/25/2021 Page 2 of 3




                                                                        GOVERNMENT
                                                                          EXHIBIT
                                                                             2
                                                                       CR-21-6163-HUNT
Case 0:21-mj-06163-PMH Document 6-1 Entered on FLSD Docket 03/25/2021 Page 3 of 3




                                                                        GOVERNMENT
                                                                          EXHIBIT
                                                                             3
                                                                       CR-21-6163-HUNT
